Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 23 directed to an invention that is related to the originally claimed invention has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 	Claims 1-4,22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenbeck et al. (US 2005/0166803 A1) (“Dillenbeck” herein) and further in view of Cowan (US 20005/0284666 A1) (“Cowan” herein-cited previously).
 
Claim 1 
Dillenbeck discloses a drilling fluid comprising:
	a base fluid comprising an aqueous ;
	one or more formaldehyde-based resins, where the weight ratio of the one or more formaldehyde-based resins to the base fluid is from 1:100 to 50:100;
	one or more water-soluble acid catalysts in an amount sufficient to reduce the pH of the drilling fluid to less than or equal to 6; and
	one or more weighting agents where the weight ratio of the one or more weighting agents to the base fluid is from 10:100 to 300:100, , and where the drilling fluid has a density of from 50 pounds per cubic foot to 160 pounds per cubic foot. (6.68 — 21.39 Ibs/gal). [00019, 0024, 0027-0031] 
	Dillenbeck however does not explicitly disclose. Where the one or more weighting agents comprise one or more of barite, hematite, calcium carbonate, siderite, or limenite.
  Cowan teaches the above limitation (See paragraph 0035 →Cowan teaches this limitation in that Weighting agents or density materials may be added to the 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Dillenbeck with the above limitation, as taught by Cowan, in order to have the desired density of the chemical treatment composition .
Since Dillenbeck discloses the same drilling fluid comprising an aqueous base fluid, a formaldehyde based resin, acids, and weighting agent, it would have a water soluble acid catalyst in an amount sufficient to reduce the pH of the drilling fluid to less than or equal to 6; be at a gelled state with apparent viscosity at 300 rom and 25 °C of the drilling fluid is at least 50,000 centipoises (cP).
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed 

Claim 2
Dillenbeck discloses the drilling fluid of claim 1, where the one or more formaldehyde-based resins comprise melamine-formaldehyde resin, urea-formaldehyde resin, phenol- formaldehyde resin, or combinations of these. [00029]

Claim 3
Dillenbeck discloses the drilling fluid of claim 1, where the one or more water-soluble acid catalysts comprise one or more organic acids, one or more mineral acids, or combinations of these. [0027]

Claim 4
Dillenbeck disclose the drilling fluid of claim 3, where the one or more water-soluble acid catalysts comprise one or more organic acids chosen from citric acid, lactic acid, formic acid, acetic acid, glycolic acid, benzoic acids, formic acid, glucuronic acid, aminomethanesulfonic acid, anthrallic acid, ascorbic acid, barbituric acid, benzenesulfonic acid, benzoic acid, folic acid, oxalic acid, salicylic acid, succinic acid, or combinations of these. [0027]

Claim 22
the drilling fluid of claim 1, where: the weight ratio of the one or more weighting agents to the base fluid is from 50:100 to 100:100; and  the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot. [0031]

Claim 23
Dillenbeck discloses the drilling fluid of claim 1, where:
the base fluid comprising an aqueous solution;
the one or more formaldehyde-based resins comprises melamine-formaldehyde resin, where a weight ratio of the one or more formaldehyde-based resins to the base fluid is from 1:100 to 15:100; 
the one or more water-soluble acid catalysts comprises citric acid;
the weight ratio of the one or more weighting agents to the base fluid is from 50:100 to 100:100;
the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot;  (10.695 — 16.042 Ibs/gal).
the drilling fluid further comprises a rheology modifier comprising bentonite, starch, guar gum, and polyanionic cellulose polymer, where a weight ratio of the rheology modifier to the base fluid is from 0.001:100 to 10:100; and
the drilling fluid further comprises a basic additive, where the basic additive comprises sodium hydroxide or potassium hydroxide, and where a weight ratio of the basic additive to the base fluid is from 0.001:100 to 5:100.  [00019, 0024, 0027-0031] 

1-4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2003/0230431 A1) (“Reddy” herein-cited previously) and further in view of Cowan (US 20005/0284666 A1) (“Cowan” herein-cited previously).

Claim 1 
Reddy discloses a drilling fluid comprising:
	a base fluid comprising an aqueous ;
	one or more formaldehyde-based resins, where the weight ratio of the one or more formaldehyde-based resins to the base fluid is from 1:100 to 50:100;
	one or more water-soluble acid catalysts in an amount sufficient to reduce the pH of the drilling fluid to less than or equal to 6; and
	one or more weighting agents, [0012; 0026; 0028-0029; 0033, 0040]
	Reddy however does not explicitly disclose, where the weight ratio of the one or more weighting agents to the base fluid is from 10:100 to 300:100, where the one or more weighting agents comprise one or more of barite, hematite, calcium carbonate, siderite, or limenite, and where the drilling fluid has a density of from 50 pounds per cubic foot to 160 pounds per cubic foot. (6.68 — 21.39 Ibs/gal)
	Cowan teaches the above limitation (See paragraph 0035 →Cowan teaches this limitation in that Weighting agents or density materials may be added to the formulation. Suitable materials include, for example, galena, hematite, magnetite, iron oxides, ilmenite, barite, siderite, celestite, dolomite, calcite, manganese oxides, magnesium oxide, zinc oxide, zirconium oxides, spinels and the like. The quantity of such material added, if any, depends upon the desired density of the chemical treatment composition. 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reddy with the above limitation, as taught by Cowan, in order to have the desired density of the chemical treatment composition.
	Since Reddy teaches the same drilling fluid comprising an aqueous base fluid, a formaldehyde based resin, a water soluble acids, and weighting agent, it would have be at a gelled state with apparent viscosity at 300 rom and 25 °C of the drilling fluid is at least 50,000 centipoises (cP).
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 2
the drilling fluid of claim 1, where the one or more formaldehyde-based resins comprise melamine-formaldehyde resin, urea-formaldehyde resin, phenol- formaldehyde resin, or combinations of these. [0026]

Claim 3
Reddy discloses the drilling fluid of claim 1, where the one or more water-soluble acid catalysts comprise one or more organic acids, one or more mineral acids, or combinations of these. [0040]

Claim 4
Reddy disclose the drilling fluid of claim 3, where the one or more water-soluble acid catalysts comprise one or more organic acids chosen from citric acid, lactic acid, formic acid, acetic acid, glycolic acid, benzoic acids, formic acid, glucuronic acid, aminomethanesulfonic acid, anthrallic acid, ascorbic acid, barbituric acid, benzenesulfonic acid, benzoic acid, folic acid, oxalic acid, salicylic acid, succinic acid, or combinations of these. [0040]

Claim 22
Reddy discloses the drilling fluid of claim 1. Reddy however does not explicitly disclose, where: the weight ratio of the one or more weighting agents to the base fluid is from 50:100 to 100:100; and  the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot. (Same as Claim 1)

1-4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (US 2016/032169 A1) (“Chew’ herein-cited previously) in in further view of Dovan et al. (US 5,617,920 ) (“Dovan” herein-cited previously)

Claim 1 
Chew discloses a drilling fluid comprising:
a base fluid comprising an aqueous; [0028]
	one or more formaldehyde-based resins, where the weight ratio of the one or more formaldehyde-based resins to the base fluid is from 1:100 to 50:100; [0032]
	one or more water-soluble catalysts in an amount sufficient to reduce the pH of the drilling fluid to less than or equal to 6; [0048-0049] and
	one or more weighting, where the weight ratio of the one or more weighting agents to the base fluid is from 10:100 to 300:100, where the one or more weighting agents comprise one or more of barite, hematite, calcium carbonate, siderite, or limenite, [0064] and
 	 where the drilling fluid has a density of from 50 pounds per cubic foot to 160 pounds per cubic foot. (i.e. 9.62 ppg=71.96 Ib/ft*) [0076]
Chew however does not explicitly discloses a catalyst as citric acid.
	Dovan teaches the above limitation (See Col.2 I. 27-42 →Dovan teaches this limitation in that he gelation time of an organically crosslinked, aqueous gel is modified by incorporating a gelation time modifying agent into a composition used to form the gel. The gelation time modifying agent is selected from the group consisting of pH modifying agents (more specifically, pH reducing agents and pH increasing agents), salts of 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the water soluble catalyst of Chew with acid citric, as taught by Dovan, in order to incorporate a gelation time modifying agent into a composition used to form the gel.
Since Chew teaches the same drilling fluid comprising an aqueous base fluid, a formaldehyde based resin, a water soluble acids, and weighting agent, it would have be at water soluble catalyst that would reduce the pH of the drilling fluid to less than or
equal to 6, and be in a gelled state with apparent viscosity at 300 rom and 25 °C of the drilling fluid is at least 50,000 centipoises (cP).
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 

Claim 2
Chew discloses the drilling fluid of claim 1, where the one or more formaldehyde-based resins comprise melamine-formaldehyde resin, urea-formaldehyde resin, phenol- formaldehyde resin, or combinations of these. [0032]

Claims 3-4
Chew discloses the drilling fluid of claim 1, where the one or more water-soluble acid catalysts comprise one or more organic acids, one or more mineral acids, or combinations of these., where the one or more water-soluble acid catalysts comprise one or more organic acids chosen from citric acid, lactic acid, formic acid, acetic acid, glycolic acid, benzoic acids, formic acid, glucuronic acid, aminomethanesulfonic acid, anthrallic acid, ascorbic acid, barbituric acid, benzenesulfonic acid, benzoic acid, folic
acid, oxalic acid, salicylic acid, succinic acid, or combinations of these. (Same as Claim 1) 

Claim 21 
Chew discloses the drilling fluid of claim 1. Chew however does not explicitly disclose where the one or more water-soluble acid catalysts comprises citric acid. (Same as claim 1) 

Claim 22 
Chew discloses the drilling fluid of claim 1, where: the weight ratio of the one or more weighting agents to the base fluid is from 50:100 to 100:100; [0028; 0064] and
Chew discloses the claimed invention except for the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot. It would have been obvious to one having extraordinary skill in the art before the effective filling date of the claimed invention go have the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot, since it has been held that [W] here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. and Cowan, as applied to claim 1, and in further view of Dovan et al. (US 5,617,920) (“Dovan” herein-cited previously)

Claim 21
Reddy discloses the drilling fluid of claim 1. Reddy however does not explicitly disclose where the one or more water-soluble acid catalysts comprises citric acid.
	Dovan teaches the above limitation (See Col.2 I. 27-42 → Dovan teaches this limitation in that he gelation time of an organically crosslinked, aqueous gel is modified by incorporating a gelation time modifying agent into a composition used to form the gel. The gelation time modifying agent is selected from the group consisting of pH modifying 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the water soluble catalyst of Reddy with acid citric, as taught by Dovan, in order to incorporate a gelation time modifying agent into a composition used to form the gel.

Claim 23
Reddy discloses the drilling fluid of claim 1, where:
	the base fluid comprising an aqueous solution;
	the one or more formaldehyde-based resins comprises melamine-formaldehyde resin, where a weight ratio of the one or more formaldehyde-based resins to the base fluid is from 1:100 to 15:100;
the one or more water-soluble acid catalysts ;
	the drilling fluid further comprises a rheology modifier comprising bentonite, starch, guar gum, and polyanionic cellulose polymer, where a weight ratio of the rheology modifier to the base fluid is from 0.001:100 to 10:100; and
	the drilling fluid further comprises a basic additive, where the basic additive comprises sodium hydroxide or potassium hydroxide, and where a weight ratio of the basic additive to the base fluid is from 0.001:100 to 5:100. [0012; 0026; 0028-0029; 0033, 0037; 0040; 0069-0071; 0077]
	Reddy however does not explicitly disclose, where the weight ratio of the one or more weighting agents to the base fluid is from 500:100 to 1000:100, where the one or more weighting agents comprise one or more of barite, hematite, calcium carbonate, siderite, or limenite, and where the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot, and  the acid catalyst comprises citric acid.
	Cowan teaches the above limitation (See paragraph 0035 →Cowan teaches this limitation in that Weighting agents or density materials may be added to the formulation. Suitable materials include, for example, galena, hematite, magnetite, iron oxides, ilmenite, barite, siderite, celestite, dolomite, calcite, manganese oxides, magnesium oxide, zinc oxide, zirconium oxides, spinels and the like. The quantity of such material added, if any, depends upon the desired density of the chemical treatment composition. Typically, weight material is added to result in a drilling fluid density of up to about 9 pounds per gallon. The weighted material is preferably added up to 5 pounds per barrel and most preferably up to 500 pounds per barrel of resin blend.) for the purpose of having the desired density of the chemical treatment composition. [0035]

	Dovan teaches the above limitation (See Col.2 I. 27-42 → Dovan teaches this limitation in that he gelation time of an organically crosslinked, aqueous gel is modified by incorporating a gelation time modifying agent into a composition used to form the gel. The gelation time modifying agent is selected from the group consisting of pH modifying agents (more specifically, pH reducing agents and pH increasing agents), salts of monovalent and divalent cations, and mixtures thereof. The pH reducing agents are selected from the group consisting of acids, acid precursors, buffers having a buffering capacity at or below about pH 6.5, and mixtures thereof. Acids include, but are not limited to the organic and inorganic acids listed in the Handbook of Chemistry and Physics, 65th Edition, West, Editor-in-Chief, CRC Press, Inc. Boca Raton, Fla. (1984) on pages D-165 to D-167 (hereinafter referred to as the "Handbook"), the Handbook being incorporated herein in its entirety by reference. Preferred acids are sulfuric acid, hydrochloric acid, acetic acid, citric acid, and carbonic acid.) for the purpose of incorporating a gelation time modifying agent into a composition used to form the gel. (Col. 2 |. 28-29)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the water soluble catalyst of Reddy with acid citric, as taught by Dovan, in order to incorporate a gelation time modifying agent into a composition used to form the gel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


 	Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 28 of copending Application No. 16/449, 959 (‘959 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is contained in the ‘959 application including its independent claim limitations. All the claims dependent of claim 1 are also rejected.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/25/2022